 


110 HRES 1101 IH: Honoring and commending The George Washington University in Washington, DC, for hosting the 2008 Science Olympiad National Tournament.
U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1101 
IN THE HOUSE OF REPRESENTATIVES 
 
April 10, 2008 
Ms. Norton submitted the following resolution; which was referred to the Committee on Education and Labor 
 
RESOLUTION 
Honoring and commending The George Washington University in Washington, DC, for hosting the 2008 Science Olympiad National Tournament. 
 
 
Whereas The George Washington University, located in Washington, DC, was established in 1821 and grew out of the desire of our country’s first president to build a national institution of higher learning; 
Whereas today, The George Washington University enrolls more than 19,000 undergraduate and graduate students in 9 schools and on 3 campuses and has 220,000 proud alumni living all over the world; 
Whereas The George Washington University has a faculty of more than 2,000 men and women from throughout the Nation and the world; 
Whereas The George Washington University is a top-ranked institution and a vibrant and diverse community of scholars that utilizes the full resources of academia, while drawing from and contributing to government, industry, and the city; 
Whereas The George Washington University is hosting the 2008 Science Olympiad National Tournament on May 30 and 31, 2008, on its Foggy Bottom and Mount Vernon campuses; 
Whereas The George Washington University is opening its campuses to some 5,000 Science Olympiad competitors, coaches, parents, event supervisors, volunteers, and special guests; 
Whereas The George Washington University will welcome 60 middle schools and 60 high school Science Olympiad teams from across the Nation who have won their State tournaments; 
Whereas The George Washington University will open its doors for today’s young science minds to compete in 56 scientific discovery events, with titles such as Wind Power, Robot Ramble, Flying Bird, Boomilever, Metric Mastery, Food Science, Crave the Wave, and A is for Anatomy; 
Whereas The George Washington University is working closely with its primary corporate sponsor, DuPont, and with the Science Olympiad national office to ensure support for the 2008 Science Olympiad National Tournament; and 
Whereas Steven Knapp, president of The George Washington University, Executive Vice President Donald R. Lehman, and Professor of Physics George Gamow have shown their ardent support for the Science Olympiad National Tournament at The George Washington University: Now, therefore, be it 
 
That the House of Representatives honors and commends The George Washington University for hosting the 2008 Science Olympiad National Tournament. 
 
